Citation Nr: 1505176	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-31 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for arthritis of the right shoulder (right shoulder disability) prior to October 31, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine (low back disability) prior to October 31, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for arthritis of the right elbow (right elbow disability) prior to October 31, 2009.

4.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee (right knee disability) prior to October 31, 2009.

5.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee (left knee disability) prior to October 31, 2009.

6.  Entitlement to an effective date prior to August 31, 2011 for the grant of service connection for erectile dysfunction.

7.  Entitlement to an effective date prior to August 31, 2011 for the grant of special monthly compensation for the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to December 1979, February 1991 to April 1991, January 2003 to August 2003, and September 2005 to January 2007.  

This case came to the Board of Veterans Appeals' (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  

A July 2010 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective January 26, 2010.  A July 2012 rating decision granted an earlier effective date of October 31, 2009 for a TDIU rating.  It was noted on behalf of the Veteran in his October 2012 substantive appeal that, because of the grant of a TDIU rating effective October 31, 2009, the remaining question was whether each of the 
service-connected disabilities at issue warranted an increased rating prior to October 31, 2009.  Consequently, the issue of entitlement to an effective date prior to January 26, 2010 for entitlement to a TDIU is not part of the current appeal, and the issues currently on appeal have been listed as noted above.
The issues of entitlement to an effective date prior to August 31, 2011 for the grant of service connection for erectile dysfunction and entitlement to an effective date prior to August 31, 2011 for the grant of special monthly compensation for the loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence prior to October 31, 2009 shows pain-free abduction of the right arm to 60 degrees and pain-free flexion to 70 degrees.

2.  Relevant medical evidence prior to October 31, 2009 shows motion of the low back to greater than 30 degrees of forward flexion, without evidence of favorable ankylosis of the entire thoracolumbar spine.  

3.  The relevant medical evidence prior to October 31, 2009 shows that range of motion of the right elbow was from 0 to 90 degrees on VA examination in April 2009.

4.  The relevant medical evidence prior to October 31, 2009 shows that range of motion of the right leg was from 0 to 70 degrees on examination in April 2009.

5.  The relevant medical evidence prior to October 31, 2009 shows that range of motion of the left leg was from 0 to 70 degrees on examination in April 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for service-connected right shoulder disability prior to October 31, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5201 (2014).
2.  The criteria for an evaluation in excess of 20 percent for service-connected low back disability prior to October 31, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for an evaluation in excess of 20 percent for service-connected right elbow disability prior to October 31, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010- 5206 (2014).

4.  The criteria for an evaluation in excess of 10 percent for service-connected right knee disability prior to October 31, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5020-5260 (2014).

5.  The criteria for an evaluation in excess of 10 percent for service-connected left knee disability prior to October 31, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In accordance with the requirements of VCAA, the April 2009 letter also informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation was conducted in April 2009.  Moreover, as the Veteran is only contesting the rating assigned prior to October 31, 2009, a current evaluation is not warranted.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2009 VA examination is adequate, as it provides the symptomatology of the service-connected disabilities at issue.  Accordingly, there is adequate medical evidence of record to make a determination on the issues on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

Analysis of the Claims

A May 2007 rating decision granted entitlement to service connection for right shoulder disability and assigned a 10 percent rating effective January 10, 2007.  A June 2007 rating decision granted entitlement to service connection for low back disability and assigned a 20 percent rating effective January 10, 2007.  A January 2008 rating decision granted entitlement to service connection for right elbow disability and assigned a 20 percent rating effective January 10, 2007; this rating decision also granted a 30 percent rating for right shoulder disability effective November 21, 2007.  A January 2009 rating decision granted entitlement to service connection for disability of each knee and assigned a separate 10 percent rating for each knee effective January 10, 2007.  A claim for an increased rating for each of the disabilities listed on the title page was received by VA in March 2009, and was denied by rating decision in June 2009.  The Veteran timely appealed.  Because the Veteran's claim for increase was received by VA on March 31, 2009, the pertinent evidence involves records beginning within a year of the claim, meaning since March 31, 2008.  See 38 C.F.R. § 3.400(o)(2) (2009).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003 (2014). 

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

It is noted that the Veteran's dominant side is his right side. 


Right Shoulder

The Veteran is assigned a 30 percent rating for his right shoulder disability.

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2014).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2014).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2014).  
The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2014).

It was noted on Palmetto Orthopaedic Clinic records for August 2008 that the Veteran had fairly significant loss of motion in the right shoulder.  Records for February 2009 reveal that the Veteran abducted his right shoulder 90 degrees and then had trouble with internal and external rotation.  The impression was bursitis of the right shoulder.

The Veteran reported on VA joint evaluation in April 2009 that he had right shoulder pain due to overuse.  He said that the pain had gotten worse since the most recent examination and described sharp, shooting pain when abducting or flexing the shoulder.  His shoulder pain affected his sleep, and he was unable to lie on his right side.  He denied instability, pain with overhead activity, or flare-ups.  His shoulder disability limited his lifting and affected his sex life.  On physical examination, the Veteran had pain-free abduction to 60 degrees and pain-free flexion to 70 degrees.  It was noted that internal and external rotation could not be obtained secondary to the Veteran's complaints of pain, which the examiner felt was an exaggerated response.  Range of motion was not additionally limited by repetitive testing.  Impingement testing could not be adequately performed.  Stability testing appeared to be normal, and supraspinatus strength was diminished secondary to pain.  X-rays of the right shoulder showed narrowing of the glenohumeral and acromioclavicular joint spaces, as well as spurring of the right humeral head.  Right shoulder degenerative joint disease was diagnosed.
To warrant a schedular evaluation in excess of 30 percent under Diagnostic Code 5201 for the Veteran's right shoulder disability, which is considered his major extremity, there would need to be medical evidence of limitation of motion of the arm to 25 degrees from the side.  Although it was noted that the Veteran had fairly significant loss of motion of the right shoulder in August 2008, no specific range of motion is provided.  When examined in April 2009, pain-free abduction and flexion were to at least 60 degrees.  Because motion of the veteran's right shoulder in April 2009 was more than twice as good as required for a rating of 40 percent under Diagnostic Code 5201, a rating in excess of 30 percent is not warranted for the veteran's right shoulder disability prior to October 31, 2009.

The Board does not find that any other diagnostic code for the shoulder and arm would be more appropriate for rating the Veteran's right shoulder disability because the maximum schedular rating for impairment of the clavicle or scapula is 20 percent and there is no medical evidence that the Veteran's service-connected right shoulder disability includes impairment of the humerus (Diagnostic Code 5202) or ankylosis (Diagnostic Code 5200).  See 38 C.F.R. § 4.114 (2013).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

With respect to the factors noted in DeLuca, range of motion was not impaired by repetitive use in April 2009.  Consequently, a schedular evaluation in excess of 30 percent is not warranted for right shoulder disability.  


Low Back

The Veteran is assigned a 20 percent rating for his low back disability.

Under the rating criteria, Diagnostic Code 5237 (lumbosacral or cervical strain) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:
A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

VA treatment records dated from June 2008 to March 2009 reveal complaints of low back tenderness and pain.  It was noted in July 2008 that the Veteran had back spasm; lumbar flexion was 50 percent limited, extensión and bilateral side bending were 75 percent limited, and rotation was within full limits (WFL).  

The Veteran reported on VA joint evaluation in April 2009 that his low back pain was localized to the mid-line and exacerbated by prolonged standing or lifting or by quick rotation.  He said that the pain radiated into both hips.  He denied any incapacitating episodes in the previous year.  His shoulder disability limited his lifting.  He reported a flare-up every 2-3 weeks, when his back goes out, lasting several days at a time.  He had worn a back brace on a daily basis for the past year.  On physical examination, flexion of the low back was to 45 degrees, extension was to 15 degrees, lateral bending was to 15 degrees to each side, and rotation was to 20 degrees bilaterally.  The Veteran complained of pain throughout each of these movements.  He said that he could not do repetitive movements due to pain.  There was no evidence of back spasm, but there was diffuse tenderness that appeared out of proportion to the examination findings.  Straight leg raising was negative bilaterally.  There were no motor or sensory deficits in the lower extremities, and deep tendon reflexes were 2+ and symmetric.  The Veteran's gait was described as extremely slow and antalgic.  X-rays of the lumbosacral spine showed facet hypertrophy at L4-L5 and L5-S1.  Lumbar spondylosis was diagnosed.

Based on the relevant evidence of record, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's low back disability under the General Rating Formula have not been met prior to October 31, 2009.  To warrant a rating in excess of 20 percent for limitation of motion of the lumbosacral spine, there would need to be evidence of limitation of back flexion to no more than 30 degrees or evidence of favorable ankylosis of the entire thoracolumbar spine.  When examined in July 2008, forward flexion was to 50 percent of normal, which means that it was to 45 degrees.  Forward flexion of the thoracolumbar spine was to 45 degrees again when the Veteran was provided a compensation and pension evaluation in April 2009.  Moreover, there was no evidence of ankylosis, meaning immobility, of the thoracolumbar spine on evaluation.  Although the Veteran complained of pain throughout each movement, the General Rating Formula already accounts for pain, which is generally a concomitant of limitation of motion.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. 51, 454, 51,455 (Supplementary Information).  Thus, a rating in excess of 20 percent under the General Rating Formula based on range of motion is not warranted.  

The Board also finds that an increased rating is not warranted for the low back prior to October 31, 2009 under the DeLuca criteria.  Although the Veteran refused to perform repetitive testing due to pain, complaints of pain alone would not warrant an increased rating as the general rating formula for the spine includes complaints of pain.  Moreover, there was no evidence in April 2009 of back spasm or motor or sensory deficit, and the Veteran's complaints of tenderness were considered by the examiner to be out of proportion to the examination findings. 


Right Elbow

The Veteran is assigned a 20 percent rating for his right elbow disability.

When flexion of the forearm of the minor extremity is limited to 45 degrees, a 40 percent evaluation may be assigned.  When limited to 55 degrees, a 30 percent evaluation is assignable.  When flexion is limited to 70 or 90 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 100 degrees, a 10 percent evaluation may be assigned.  When limited to 110 degrees, a noncompensable evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2014). 

A 40 percent evaluation is assignable for limitation of extension of the forearm of the minor extremity to 110 degrees.  A 30 percent evaluation may be assigned when extension is limited to 100 degrees.  When extension is limited to 90 or 75 degrees, a 20 percent evaluation may be assigned.  A 10 percent evaluation may be assigned when extension is limited to 60 or 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2014). 

Normal range of motion is between 0 degrees and 145 degrees for elbow flexion and between 0 degrees and 80 degrees for forearm pronation.  38 C.F.R. § 4.71, Plate I (2014).  

VA treatment records for December 2008 reveal that right elbow extension was to 145 degrees and right elbow flexion was to 95 degrees.  Pain in the right elbow was reported to be 6 (0-10 pain rating scale).  

According to Palmetto Orthopaedic Clinic records for February 2009, the Veteran had arthritis of the right elbow.
The Veteran complained on VA joint evaluation in April 2009 of "needle-type pains," typically localized along the lateral aspect.  He said that he could not lift like he used to with the right elbow.  He reported activity-related flare-ups, with increased pain and limited range of motion.  He wore an elbow brace on a daily basis.  Use of a topical cream and physical therapy provided mild improvement in his symptoms.  On physical examination, the Veteran was able to extend to a neutral position of 0 degrees without pain.  Active flexion was to 90 degrees; he could not perform supination and pronation due to pain, and the examiner noted that some of this response was exaggerated.  Range of motion was not additionally limited following repetitive use.  There was diffuse tenderness to palpation overlying the olecranon and the lateral and medial epicondyles.  X-rays of the right elbow showed arthritic changes.  Right elbow degenerative joint disease was diagnosed.

Based on the available evidence, the Veteran is not entitled to a rating in excess of 20 percent for his right elbow disability prior to October 31, 2009.  To warrant a rating in excess of 20 percent under Diagnostic Codes 5206 and 5307, there would need to be evidence of limitation of flexion of the elbow to 70 degrees or fewer or extension would need to be limited to 90 degrees or greater.  However, movement of the right elbow in April 2009 was from 0 degrees of extension to 90 degrees of flexion.  Although right elbow extension was reported to be to 145 degrees in December 2008, this appears to be incorrect because it would mean that there was no extension at all.  In fact, the other relevant medical evidence, especially the results of the April 2009 evaluation, is in sharp contrast to a finding that the Veteran had no extension of the right elbow and the Veteran has not contended that he does not have any extension of the right elbow.  Consequently, the Board will rely on the findings in April 2009, which show normal right elbow extension to 0 degrees.  

As there is no evidence of ankylosis of the elbow, flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, or joint fracture, these diagnostic codes are not applicable to the current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212 (2014).  Because the Veteran would not attempt to perform right elbow supination and pronation in April 2009, an accurate determination of his right elbow disability based on impairment of supination and pronation is unavailable, and a rating in excess of 20 percent under Diagnostic Code 5213 cannot be provided.

The medical evidence also does not show right elbow symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a rating in excess of 20 percent prior to October 31, 2009 because there was no additional limitation of motion on repetitive testing in April 2009.  


Bilateral Knee 

The Veteran is assigned separate 10 percent ratings for each knee disability.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

July 2008 records from Palmetto Orthopaedic Clinic reveal that the Veteran complained of increased left knee difficulty.  Examination showed moderate effusion with a lot of pain on flexion and extension; there was no gross instability.  February 2009 records from Palmetto Orthopaedic Clinic reveal that the Veteran was seen for knee complaints, including swelling.  He had an antalgic gait, effusion, and early arthritis.  It was noted that he would eventually need a total knee replacement.

The Veteran complained on VA joint evaluation in April 2009 of constant bilateral knee pain along the medial and lateral joint lines, exacerbated by prolonged walking or sitting or by climbing stairs.  He noted occasional bilateral locking, instability, and swelling.  Activities of daily living are affected by his knee disability, as he cannot mow the yard or walk long distances with his wife.  He reported daily 
flare-ups, lasting several hours at a time, with increased pain and limited mobility.  He wore knee braces on a daily basis.  On physical examination, motion of each knee was from 0 degrees of extension to 70 degrees of flexion, with complaints of pain throughout these movements.  Range of motion was not additionally limited following repetitive use.  Lachman test, anterior and posterior drawer tests, and varus and valgus stress testing did not reveal any abnormalities in either knee.  Both knees were tender to palpation overlying the patella, with pain considered by the examiner to be out of proportion to the examination findings.  There was moderate bilateral crepitus, and McMurray testing could not be performed secondary to complaints of pain.  X-rays of the knees showed mild to moderate medial compartment narrowing, greater on the left, with mild narrowing of the patellofemoral compartments on lateral views.  Bilateral knee degenerative joint disease was diagnosed.

To warrant an increased rating of 20 percent for disability of either knee under the applicable diagnostic codes, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  However, examination findings in April 2009 showed range of motion of each knee from 0 to 70 degrees.  Although the Veteran complained of knee pain throughout the entire range of motion and of daily flare-ups, and it was contended on behalf of the veteran in his October 2012 appeal that his complaints of pain throughout the entire range of motion should warrant a higher rating, the Board finds that his complaints of pain do not cause additional significant functional impairment, as range of motion was not additionally limited following repetitive use.  Additionally, Lachman and other testing did not reveal any abnormalities in either knee; and X-rays showed no more than moderate narrowing.  As the examiner noted, the Veteran's complaints were considered to be out of proportion to the examination findings.  Consequently, a rating in excess of 10 percent is not warranted for either flexion or extension of either knee under the schedular criteria for limitation of motion.  

Because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2014).  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as VA evaluation in April 2009 did not cause any additional functional impairment after repetitive testing, a rating in excess of 10 percent is not warranted for either knee under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2014).  In this case, however, there is no medical evidence of instability, as varus and valgus testing in April 2009 did not reveal any abnormality.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, separate compensable evaluations are not warranted for instability and loss of motion of either knee.   

As neither limitation of flexion nor limitation of extension of either knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule prior to October 31, 2009, a higher rating is also not warranted for either knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  


Additional Considerations

The Board acknowledges the Veteran's subjective complaints of pain and functional limitations.  However, while the Veteran is competent and credible with regard to her subjective complaints, the Board gives more weight to the objective medical evidence with regard to the severity of his right shoulder, low back, right elbow, and bilateral knee disabilities, as reflected in the April 2009 VA examination report on file.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected disabilities are contemplated and reasonably described by the rating criteria.  Id.  The Veteran does not have symptoms associated with the disabilities at issue that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that any of the disabilities at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate each disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). Therefore, referral for extraschedular consideration is not warranted for any of the disabilities at issue.   

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board finds that the preponderance of the evidence weighs against each of the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an increased rating for the Veteran's right shoulder disability, low back disability, right elbow disability, right knee disability, or left knee disability is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation in excess of 30 percent for right shoulder disability is denied.

Entitlement to an evaluation in excess of 20 percent for low back disability is denied.

Entitlement to an evaluation in excess of 20 percent for right elbow disability is denied.
Entitlement to an evaluation in excess of 10 percent for right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for left knee disability is denied.


REMAND

A rating decision dated in July 2013 granted entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on the loss of use of a creative organ, both of which were effective on August 31, 2011.  According to a September 24, 2014 VA letter, the Veteran filed a timely notice of disagreement to the effective dates assigned in the July 2013 rating decision.  Although the Veteran's attorney filed a substantive appeal related to the effective dates in November 2014 and referred to a September 24, 2014 statement of the case, there is no statement of the case on these issues on file and the Board concludes that the attorney is actually referring to the September 24, 2014 VA letter.  Because no statement of the case has been promulgated on these issues, the Board is obligated to remand these issues to the RO for the issuance of a statement of the case and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

The AMC/RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to an effective date prior to August 31, 2011 for the grant of service connection for erectile dysfunction and entitlement to an effective date prior to August 31, 2011 for the grant of special monthly compensation based on the loss of use of a creative organ.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to any of these issues, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


